Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

a cage positioned between the first race and the second race and configured to engage with the rolling elements to align the rolling elements into a plurality of rows, the rows circumferentially spaced apart from one another, wherein each row of rolling elements extends radially along an axis extending through the axis of rotation; wherein each row of rolling elements includes at least two rolling elements; wherein the cage includes a body and a plurality of pockets formed into the body, and wherein the pockets are configured to receive the rolling elements and engage with the rolling elements to align the rolling elements into the rows, and wherein each pocket defines an opening through the body of the cage that is sized to receive one or more rolling elements: wherein the plurality of pockets includes a first plurality of pockets and a second plurality of pockets, wherein each pocket of the first plurality of pockets receives a single rolling element, and wherein each pocket of the second plurality of pockets receives multiple rolling elements; and wherein each of the first plurality of pockets is positioned circumferentially adjacent to a pocket of the second plurality of pockets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656